On order of the Court, the application for leave to appeal the November 15, 2017 order of the Court of Appeals and the defendants' motion to dismiss are considered. The defendants' motion to dismiss is GRANTED and the application is DISMISSED, because the plaintiff-appellant is a vexatious litigator under MCR 7.316(C)(3). We direct the Clerk of this Court not to accept any further filings from the plaintiff-appellant in this matter unless the plaintiff-appellant has obtained leave and has submitted the filing fee required by MCR 7.319. The plaintiff's motion to waive fees is DENIED.